Citation Nr: 9928345	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-19 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for an anxiety 
disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for bilateral flat 
feet with metatarsalgia, currently evaluated as 30 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to 
November 1945.

In part, this matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1995 rating 
decision by the RO that denied claims of entitlement to an 
increased rating for an anxiety disorder and entitlement to 
TDIU.  The appeal also comes from a December 1997 denial of 
an increased rating for bilateral flat feet with 
metatarsalgia.

(The veteran's claim of entitlement to TDIU is not 
inextricably intertwined with the issues of increased 
ratings.  Parker v. Brown, 7 Vet. App. 116, 118 (1994).  The 
TDIU claim will be addressed in the REMAND that follows the 
decision below.)


FINDINGS OF FACT

1.  The veteran experiences circumstantial speech, 
depression, difficulties with sleep, flashbacks, impulse 
control, nightmares, and problems with memory; difficulties 
with anxiety are manifested by difficulty in establishing and 
maintaining effective work and social relationships resulting 
in reduced reliability and productivity; deficiencies in most 
areas or severe social and industrial impairment are not 
shown.

2.  The veteran's bilateral flat feet with metatarsalgia are 
manifested by no more than severe impairment, including 
marked deformity and pain; there is no showing of marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement or severe spasm of the 
tendo-Achilles on manipulation, not improved by orthopedic 
shoes or appliances.


CONCLUSIONS OF LAW

1.  An increased rating for an anxiety disorder is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (1998).

2.  An increased rating for bilateral flat feet with 
metatarsalgia is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Anxiety Disorder

At a RO hearing in September 1995, the veteran testified that 
he received weekly treatment for his psychiatric disability 
and participated in group therapy.  He testified that he had 
problems with sleeping, flashbacks, and depression.  He 
stated that he had two friends that he liked in his therapy 
group, but he only socialized with his wife.  

Correspondence from a social worker, dated in September 1995, 
indicates that the veteran had been treated on a regular 
basis for his psychiatric problems.  The social worker 
indicated that the veteran primarily had an anxiety disorder 
that was severe and that he was not showing any improvement.  
It was also noted that in the past, he was diagnosed and 
treated for PTSD.  

At an October 1995 VA psychiatric examination, the veteran's 
long-standing history of anxiety was noted.  The veteran 
complained of episodes of excessive irritability, difficulty 
sleeping, and some combat nightmares.  He got along 
reasonably well with his three daughters.  Mental status 
examination revealed that the veteran's speech was intact and 
that his answers to questions were appropriate.  He seemed 
cheerful and comfortable, but spoke about anxiety and 
difficulty with thoughts about fears of impending doom.  He 
had some problem with memories of military experiences and 
combat nightmares.  His orientation and intellectual 
functioning were intact.  His insight and judgment were good.  
Generalized anxiety disorder was diagnosed.

VA outpatient treatment records, dated from June 1995 to 
July 1997, show that the veteran was seen for treatment of 
anxiety.  In February 1996, it was noted that the veteran was 
anxious and depressed.  In April 1996, it was noted that the 
veteran and his wife had a severely dysfunctional 
relationship with little likelihood of any change.

At a September 1997 VA psychiatric examination, the veteran 
reported that, prior to retiring in 1988 due to a cardiac 
event, he had had two jobs.  He worked for the Postal Service 
for 35 years as a clerk.  He also worked as a dispatcher and 
pumping station operator.  He lived with his wife.  He had a 
good relationship with his daughters.  He saw his 
grandchildren, and got along well with everybody.  The 
veteran complained of episodes of excessive irritability, 
difficulty sleeping, and some combat nightmares.  He 
described his then-current situation as somewhat more severe 
because he worried more, felt rejected by his wife, and could 
not see himself without her.  He noted that, as a result, 
sometimes he wanted to jump out of the car when driving.  It 
was noted that he was not suicidal.  He reported that he 
argued with his wife all the time.  He felt shaky on the 
inside and outside.  He reported that his memory and 
concentration were okay, but that his sleep was somewhat 
disturbed by occasional nightmares.  He viewed himself as 
being very dependent on his wife and feeling controlled by 
her.  He saw himself as primitive and illiterate.  Mental 
status examination revealed that the veteran was very 
talkative.  He was very circumstantial and complained about 
being forgetful.  He spoke about things that appeared 
irrelevant throughout the discussion, and had to be brought 
back throughout the interview.  His speech was intact, and 
his answers were appropriate to questions.  His affect was 
normal, variable, and appropriate to content.  There was no 
evidence of delusions.  He denied hallucinations.  There was 
no psychomotor retardation.  His speech was coherent.  He was 
unable to spell the word "world" backwards.  He was unable 
to do more than five digits, four forward and three 
backwards.  His abstraction was idiosyncratic.  Immediate 
memory recall was okay at five minutes.  He was only able to 
remember one word out of three.  His insight and judgment 
were good.  

VA outpatient treatment records, dated from November 1997 to 
March 1998, show that the veteran was seen for treatment of 
anxiety.  In November 1997, it was noted that the veteran 
participated in ongoing activities and socialized with other 
veterans.  The veteran and his wife attended couple therapy 
and they indicated that things between them were as bad as 
ever.  The veteran complained that his wife gave him an 
allowance when they went to Foxwoods to gamble.  At another 
joint appointment in February 1998, the veteran referred to 
hating his wife.  It was noted that both the veteran and his 
wife expressed anger and hostility.

At a September 1998 VA psychiatric examination, the veteran 
gave a history of working for 35 years for the Postal Service 
and often had had an additional job until he retired at age 
65.  The examiner noted that the veteran's anxiety disorder 
was manifested by the veteran's somewhat increased level of 
anxiety in most situations, but mostly by his outbursts and 
fighting with his wife.  The examiner noted that the 
veteran's marital difficulties had been present throughout 
the marriage, more than 50 years, and that although the 
veteran and his wife had been receiving therapy at a VA 
clinic for some years, there did not seem to be either an 
abatement or a worsening of their situation.  The veteran was 
taking Oxazepam, which he found helpful in controlling his 
outbursts.  Mental status examination revealed that the 
veteran had difficulty hearing, and was pleasant with limited 
intelligence.  The veteran was open in his communication, 
and, with prodding, was able to describe somewhat the fights 
with his wife and his outbursts.  There was no violence in 
his outbursts, but his reaction did indicate a problem with 
impulse control.  The examiner noted that the situation and 
the veteran's symptoms had not worsened since his last 
examination in 1997, but that they had not improved.  There 
was no clear evidence of delusions or hallucinations.  There 
were no panic attacks.  The veteran was oriented times three.  
A global assessment of functioning (GAF) score of 70 was 
assigned.  Generalized anxiety disorder was diagnosed.  The 
examiner opined that the veteran's VA outpatient treatment 
records were helpful in establishing how both the veteran's 
marital problems and anxiety disorder were fixed and 
unchanged.  The examiner further opined that the veteran 
seemed to have reached an equilibrium that had not changed in 
many years.

At a September 1998 VA general examination, the examiner 
noted that the veteran appeared confused, and could not stay 
on a topic of discussion for an extended period of time.  The 
veteran continued to migrate to different subjects during the 
course of providing his medical history.

Disability evaluations for service-connected conditions are 
determined by the application of a schedule of ratings that 
is based, as far as can practicably be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern, since such 
evidence provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The criteria for evaluating psychiatric disabilities changed 
after the veteran filed his claim.  (The new criteria have 
been in effect since November 7, 1996.  61 Fed. Reg. 52695 
(1996).)  According to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court), when a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Consequently, consideration of the veteran's case requires 
that the Board look at both sets of rating criteria.  Id.  
(The Board notes that the veteran was advised of the new 
criteria in a December 1997 supplemental statement of the 
case (SSOC).)

The veteran's service-connected anxiety disorder is currently 
evaluated as 50 percent disabling.  Under the old rating 
criteria for anxiety disorders, in effect prior to 
November 7, 1996, a 50 percent rating was assigned when the 
ability to establish and maintain effective relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996).  When the ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired and psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment, a 
70 percent rating was warranted.  Id.  A 100 percent rating 
was warranted where the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community, or where totally 
incapacitating psychoneurotic symptoms bordered on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or where 
the veteran was demonstrably unable to obtain or retain 
employment.  Id.  

Under the new rating criteria for anxiety disorders, 
effective November 7, 1996, a 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (1998).  A 70 percent 
rating is assigned when there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessed rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 100 percent rating 
is warranted where there is total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.

Despite the veteran's contentions to the contrary, a review 
of the record indicates that the veteran does not meet the 
criteria for a 70 percent rating under either the old or the 
new criteria.  Applying the old criteria, the Board finds 
that the evidence of record does not show that the veteran's 
anxiety disorder produces more than a considerable 
(50 percent) degree of impairment.  "Considerable" 
industrial impairment, the requirement for a 50 percent 
rating, has been defined as "rather large in extent or 
degree."  VAOPGCPREC 9-93 (Nov. 9, 1993), 59 Fed. Reg. 4753 
(1993).  This definition is meant to explain a degree of 
severity that is something worse than "moderately large" 
but less than "severe."  Id.  Although the veteran's social 
worker indicated in a letter dated in September 1995 that the 
veteran primarily had an anxiety disorder that was 
"severe," the social worker did not offer any explanation 
or provide clinical findings to support this 
characterization.  No other examiner has described the 
veteran's anxiety-related symptoms as being severely 
disabling, and while the veteran has described his symptoms 
as "severe," no one with medical expertise has adopted this 
characterization other than his social worker, and none of 
the descriptions otherwise provided in the record suggests 
greater impairment due to psychiatric symptoms.  In addition, 
the Board finds that the evidence shows that the veteran's 
ability to establish or maintain effective favorable 
relationships is considerably, not severely, impaired.  

Although his relationship with is wife is problematic, it 
appears that gets along fairly well with others; he answers 
questions appropriately; he is oriented and appears to have 
good intellectual functioning, insight, and judgment.  
Although his concentration and memory are impaired, even to 
the point that his speech is circumstantial and he is not 
able to remain on the same topic very long, and he has 
difficulty with impulse control, he has not had panic 
attacks, or hallucinations, delusions.  Additionally, his 
outbursts are primarily related to his dealings with his 
wife.  Indeed, in September 1998, in was noted that he 
experienced increased anxiety in most situations, but 
apparently not to the degree experienced when fighting with 
his wife.  These sort of clinical findings suggest that, 
while problems dealing with his spouse may be described as 
"severe," as suggested in several treatment records, such a 
conclusion does not dictate a finding of "severe" 
occupational impairment.  The record shows that the veteran 
retains certain essential mental and emotional capabilities 
that enable him to function to an extent that he is no more 
than "considerably" impaired, occupationally.  This is 
especially so in light of evidence showing that he has a 
reasonably good relationship with individuals other than his 
wife.  In short, his psychiatric impairment due to anxiety 
does not rise to the level of severe occupational and social 
impairment (70 percent).  Accordingly, a rating in excess of 
50 percent under the old criteria is not warranted.  
38 C.F.R. § 4.132; Code 9400 (1996).

Turning to the new rating criteria, the Board finds that the 
recent medical evidence demonstrates that the veteran's 
service-connected anxiety disorder at most results in 
debility contemplated by the criteria for a rating of 
50 percent.  The evidence does not demonstrate that his 
psychiatric disorder results in occupational and social 
impairment with deficiencies in most areas and an inability 
to establish and maintain effective relationships to warrant 
an increased (70 percent) rating.  As noted above, these 
characteristics are not reflective of the veteran's 
disability.  With the exception of his relationship with his 
wife, the record does not show that the veteran has an 
inability to establish and maintain effective relationships.  
While he does have impaired impulse control and some 
irrelevant speech, he does not experience suicidal ideation, 
obsessional rituals that interfere with routine activities, 
near continuous panic or depression affecting his ability to 
function independently or appropriately or effectively, 
spatial disorientation, or neglect of personal hygiene.  He 
does experience circumstantial speech, depression, 
difficulties with sleep, flashbacks, nightmares, and problems 
with memory.  However, the evidence does not show that he has 
an inability to establish or maintain effective relationships 
to the degree contemplated by the 70 percent rating.  The 
veteran's difficulties are more akin to the criteria for a 50 
percent rating, and the degree of disability contemplated 
thereby, such as problems with speech and memory, and 
disturbances of motivation and mood.  Consequently, the Board 
finds that an increased rating in excess of 50 percent is not 
warranted under the new criteria.  38 C.F.R. § 4.130, Code 
9411 (1998).

Turning to the question of whether the RO should have 
referred this issue to the VA Central Office under 38 C.F.R. 
§ 3.321(b)(1) for consideration of an extraschedular rating, 
the Board finds that such an action was not necessary.  
Although the veteran has described his problems due to 
service-connected psychiatric disability as being so bad that 
he cannot work, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321(b)(1).  The current evidence of record does 
not demonstrate that a psychiatric disability has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  38 C.F.R. § 3.321.  It is undisputed that 
his disability has an adverse effect on employment, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule as to the psychiatric disability, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply; the claim 
for an increased rating must therefore be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Bilateral Flat Feet with Metatarsalgia

VA outpatient treatment records, dated from June 1995 to 
March 1997, show that the veteran was treated for foot 
problems including plantar fasciitis and debridement of an 
ingrown toenail.  The records do not show treatment for flat 
feet or metatarsalgia.

At an October 1995 VA examination, the veteran complained of 
pain across the arches of both feet and wore supports in his 
shoes.  Examination revealed that the veteran was able to 
walk 20 feet without any apparent limp.  He had very high 
plantar arches.  The diagnoses did not include flat feet.

At the most recent VA examination in September 1998, the 
veteran gave a history of having had pain in the arches of 
his feet that he attributed to flat feet and reported no 
specific injury aside from marching with heavy backpacks 
during service.  The veteran complained of a burning 
sensation in the arches of the first metatarsals and 
paresthesia of the great toes of both feet.  It was noted 
that the veteran had had a history of chronic paronychia of 
the great toes of both feet and underwent laser surgery in 
July 1995.  The veteran reported that he could ambulate up to 
20-30 feet before the onset of debilitating pain in the feet.  
He described painful ambulation.  Examination of the feet 
revealed bilateral calluses of the metatarsophalangeal joints 
of the great and 5th toes.  The feet were symmetrically cool 
to touch with absent hair growth, and the tarsal/metatarsal 
joints of the great toe were symmetrically tender to 
movement.  No swelling or deformity was noted.  The veteran's 
gait was essentially normal.  There was a minimal five degree 
hallu[x] valgus of the metatarsal phalangeal joints of the 
great toe bilaterally.  There was no evidence of claw foot, 
flat feet, or excessively high arching.  The Achilles tendons 
were bilaterally intact and nontender.  It was noted that the 
veteran wore shoe inserts and several samples were brought 
with him.  There was no evidence of excessive wear 
bilaterally at the metatarsophalangeal joints one and five.  
X-rays of the left foot revealed a small spur at the 
insertion of the Achilles tendon with very faint arterial 
calcification.  The joint spaces were normally maintained.  
X-rays of the right foot revealed a small calcaneal spur.  
The arterial calcification was a bit more prominent on the 
right side.  The diagnoses included onychocryptosis of the 
great toes bilaterally, chronic onychia lateralis of the 
great toes, and mild hallu[x] valgus bilaterally of the 
metatarsophalangeal joints number one.  The examiner noted 
that the subjective factors were pain in the lower 
extremities and arches of the feet with ambulation.  The 
examiner further noted that the objective factors were 
tenderness and swelling of the bilateral great toe medial to 
nail beds, and tenderness without swelling at the 
tarsal/metatarsal joints of the great toes bilaterally.  The 
examiner opined that the veteran would probably be restricted 
from doing heavy yard work, heavy lifting, or recreational 
activities such as dancing due to his symptomatology.

The veteran's service-connected bilateral flat feet with 
metatarsalgia has been evaluated as 30 percent disabling 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  A 30 percent rating is warranted for severe bilateral 
acquired flatfoot manifested by marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated of 
the feet, indication of swelling on use and characteristic 
callosities.  Id.  A 50 percent rating is warranted for the 
bilateral condition where there is pronounced impairment with 
marked pronation, extreme tenderness of the plantar surfaces, 
marked inward displacement and severe spasm of the tendo-
Achilles on manipulation, not improved by orthopedic shoes or 
appliances.  Id.  

Anterior metatarsalgia is rated on the basis of the criteria 
set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5279.  The 
Board notes that a 10 percent rating is the maximum 
evaluation allowable under Diagnostic Code 5279 for 
unilateral or bilateral anterior metatarsalgia.  38 C.F.R. 
§ 4.71a. 

Given the 30 percent disability rating currently assigned for 
service-connected bilateral flat feet with metatarsalgia, the 
veteran will only be entitled to a higher schedular rating of 
50 percent if he has bilateral pronounced flatfoot with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo-Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Code 5276.  Despite 
the veteran's contentions to the contrary, a review of the 
record indicates that an increased rating is not warranted.  
Based on the recent evidence, including the September 1998 VA 
examination, none of these problems exist.  The most recent 
evidence reveals that there is no evidence of claw foot, flat 
feet, or excessively high arching.  X-rays of each foot 
revealed small calcaneal spurs.  The September 1998 VA 
examiner did indicate that the veteran's service-connected 
bilateral flat feet with metatarsalgia would probably 
restrict his activities such heavy yard work or lifting, and 
recreational activities such as dancing.  Nevertheless, 
symptoms of such severity necessary to warrant a 50 percent 
evaluation have not been shown on the most recent VA 
examination.  Accordingly, the Board finds that a 50 percent 
evaluation for bilateral flat feet with metatarsalgia is not 
warranted.

Moreover, as the evidence of record shows that the veteran 
does not have acquired claw foot (pes cavus), a higher 
schedular rating under Code 5278 is not applicable.  

The Board acknowledges that while the veteran's bilateral 
flat feet with metatarsalgia has repeatedly been reported to 
be productive of pain, it has not been shown to result in 
such disabling pain productive of functional impairment to 
warrant consideration of assignment of a rating in excess of 
30 percent under the criteria of 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, a 
rating under the criteria for rating metatarsalgia is not 
warranted because the pain experienced by the veteran is 
specifically contemplated by the rating under Diagnostic Code 
5276.  38 C.F.R. § 4.14 (1998).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply; the claim 
for an increased rating must therefore be denied.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App at 49.


ORDER

An increased rating for an anxiety disorder or bilateral flat 
feet with metatarsalgia is denied.


REMAND

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (1998).

Here, the veteran's current 50 percent rating for his anxiety 
disorder and his combined rating of 70 percent satisfy the 
percentage requirements of 38 C.F.R. § 4.16.  The veteran may 
be entitled to TDIU on an extraschedular basis if it is 
established that he is unable to secure or follow 
substantially gainful employment as a result of service-
connected disabilities.  38 C.F.R. § 4.16(b).  Consequently, 
the issue before the Board is whether the veteran's service-
connected disabilities preclude him from engaging in 
substantially gainful employment (work that is more than 
marginal, which permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of his service-
connected disorders, is incapable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Moreover, an inability to work due to nonservice-
connected disabilities or age may not be considered.  
38 C.F.R. §§ 4.14, 4.19.  In making this determination, VA 
considers such factors as the extent of the service-connected 
disabilities, employment, and educational background.  38 
C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The Board finds that further evaluation of the factors 
effecting the veteran's employability is required.  A remand 
is warranted for an examination to account for the current 
level of disability due to the combined effect of both 
anxiety and bilateral flat feet with metatarsalgia.  
38 C.F.R. § 19.9.  If feasible, the examiner should 
distinguish any disabling effects due to nonservice-connected 
disorders.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be given the 
opportunity to supplement the record with 
any additional evidence and/or argument.

2.  The RO should schedule the veteran 
for VA examination(s).  The claims folder 
should be made available to the 
examiner(s) for review.  The RO should 
also furnish copies of the diagnostic 
codes for each service-connected 
disability.  (In particular, the RO 
should furnish the examiner(s) copies of 
the pertinent psychiatric codes in effect 
at the time the veteran filed his TDIU 
claim in June 1994, and the current 
psychiatric diagnostic codes.  Karnas, 
1 Vet. App. at 308.)  The rationale for 
all opinions should be explained in 
detail.  The examiner(s) should 
distinguish any disability due to 
nonservice-connected disabilities and 
provide an opinion as to whether the 
veteran is unemployable due solely to the 
combined effect of his service-connected 
disabilities.  In doing so, the 
examiner(s) should describe what types of 
employment activities would be limited 
because of the veteran's service-
connected disabilities and whether 
sedentary employment would be feasible.

3.  The RO should then review the claim.  
If the benefit sought is denied, a SSOC 
should be issued.  If the veteran does 
not appear for the examination, the SSOC 
should include reference to the 
provisions of 38 C.F.R. § 3.655 (1998).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to obtain clarifying 
information and to comply with governing adjudicative 
procedures.  The veteran is free to supplement the record 
with additional evidence and/or argument.  Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

